DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.
Election/Restrictions
Applicant’s election without traverse of Species V (grading of performance) in the reply filed on 9/15/2022 is acknowledged.
Claims 4-11, 13-14, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  While Applicant indicated claim 19 is a generic claim, claim 19 is directed to non-elected species III (measuring acceleration and/or angular velocity) and is therefore also withdrawn.  Election was made without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0069096 to Nishimoto (hereinafter Nishimoto) in view of Dance Dance Revolution Universe (hereinafter DDRU) and US 2014/0031123 to Sarrafzadeh et al. (hereinafter Sarrafzadeh).
Regarding claim 1, Nishimoto teaches a method of providing a motion recognition dance game service (e.g., “a dance game which instructs a dance movement with one hand or both hands for the player (user) using the instruction image so that the player can easily enjoy dancing to the rhythm” in par. 118) performed by a user terminal (e.g., game device 10), the method comprising:
[[(a) displaying a sound source list provided from a server;]]
(b) requesting a motion video corresponding to any one sound source [[selected by a user in the sound source list]] for the server (e.g., a server storing data as information storage medium 180 and/or storage section 170; see par. 187), and receiving the motion video and first motion data from the server (e.g., ““the main dancer 310 who dances corresponding to the dance action instructed by the instruction image 340 appears on the game screen, and the main dancer 310 and the sub dancers 312 dance to the background music” in par. 233; see also instruction image in par. 119 discussed below);
(c) replaying the motion video, receiving second motion data generated in real time from a motion recognition sensor [[worn]] on a body of the user, and comparing a received result with the first motion data (e.g., “a dance character associated with the dance action instructed by the instruction image appears on the game screen according to these embodiments. The dance character dances to the dance background music, and the instruction image that instructs a given movement of the controller associated with the dance movement is generated and displayed on the game image where the dance character appears. Therefore, the player can dance in accordance with the movement instructed by the instruction image in synchronization with the dance character and background music” in par. 119); and
(d) calculating a grade based on a matching rate of the first motion data and the second motion data (e.g., “when the movement of the controller instructed by the instruction image has been appropriately performed, game production corresponding to the degree of conformity determination result is performed, such as generating effect sound or displaying a production effect image on the game screen” in par. 122), wherein 
[[the sound source list includes the sound source previously stored in the user terminal,]] and
the motion video is a dancing video for the sound source of a dancer wearing the same type of the motion recognition sensor as the motion recognition sensor [[worn]] by the user (e.g., “the main dancer 310 who dances corresponding to the dance action instructed by the instruction image 340 appears on the game screen, and the main dancer 310 and the sub dancers 312 dance to the background music. The player moves the first controller 20-1 and the second controller 20-2 (i.e., both hands) in real space in accordance with the instructions given by the instruction images 340-1 and 340-2 displayed one after another while listening to the background music and watching the main dancer 310 displayed on the game screen to enjoy dancing to the rhythm as if the player were the leader of the cheerleading dance team” in par. 233).
Nishimoto teaches the invention substantially as described above, but lacks in explicitly teaching (a) displaying a sound source list provided from a server; and a sound source list including sound sources previously stored in the terminal.  These features are interpreted as a listing of different songs which may be retrieved from a server in order to play a game at the terminal; and a listing of different songs already stored in the terminal.  While it is clear that Nishimoto provides for storing music data in the local storage or server storage, the reference lacks in explicitly teaching the user may select the songs.  In a related disclosure, DDRU provides a dance game that includes default songs included with the basic game software (see “Default songs”) that may be selected by the user and allows for selection of downloadable songs (see “Downloadable songs”).  It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Nishimoto to allow users to select songs that are locally stored and to download new songs in order to allow users to personalize their dance music and update the available songs with new music releases. 
Nishimoto teaches the invention substantially as described above, including at least one handheld sensor, but lacks in explicitly teaching that the sensor is worn by the user.  In a related disclosure, Sarrafzadeh teaches a similar handheld game controller (referred to as a wand 160) that houses one or more sensors, which may be adapted with one or more straps (see par. 33 and Fig. 1C).  Sarrafzadeh teaches, “The wand 160 can include an adjustable strap 170 and/or an adjustable strap 175 so that the wand 160 can be worn by or strapped to a user” (par. 33).  It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Nishimoto to include the one or more straps of Sarrafzadeh in order to allow users to wear the controllers, thus beneficially allowing the user to move freely without fear of dropping the controller(s) while dancing.
Regarding claim 2, the combination of Nishimoto, DDRU, and Sarrafzadeh teaches or suggests the motion video and the sound source selected by the user (see DDRU) are replayed together, and the motion video is produced to have the same time as a replaying time of the sound source (see Nishimoto par. 119).
Regarding claim 3, the combination of Nishimoto, DDRU, and Sarrafzadeh teaches or suggests the invention substantially as described above, but lacks in explicitly teaching when the sound source selected by the user is not previously stored in the user terminal, only the motion video is replayed.  This feature is interpreted to mean that the musical data selected by the user is unavailable.  It would have been obvious to one of ordinary skill in the art before the effective date to modify the combination of Nishimoto, DDRU, and Sarrafzadeh to provide only the motion video in order to allow a user to practice the associated dance moves when the selected musical data is not currently available for and/or restricted for download.
Regarding claim 12, the combination of Nishimoto, DDRU, and Sarrafzadeh teaches or suggests wherein, in the process (b), when the user selects a plurality of sound sources, the server provides the motion videos corresponding to the plurality of sound sources one by one, and provides the sound source in an order selected by the user (see e.g., the song selection of DDRU).
Regarding claim 15, the combination of Nishimoto, DDRU, and Sarrafzadeh teaches or suggests wherein, in the process (d), the grade is calculated by dividing the sound source into a section for each predetermined replaying time (e.g., “When the display timing of the pointing instruction image 350 shown in FIGS. 6A to 6C has been reached, the pointing instruction image 350 is displayed on the game screen, as shown in FIGS. 6A to 6C, and the detection/determination process that determines whether or not the player has pointed the controller 20 at the area of the target board section 352 instructed by the pointing instruction image 350 at the instructed timing is performed (steps S20 and S22)…When the display timing of the pointing instruction image 350 shown in FIGS. 6A to 6C has been reached, the pointing instruction image 350 is displayed on the game screen, as shown in FIGS. 6A to 6C, and the detection/determination process that determines whether or not the player has pointed the controller 20 at the area of the target board section 352 instructed by the pointing instruction image 350 at the instructed timing is performed (steps S20 and S22)” in pars. 319-320 of Nishimoto), and
the grade is divided according to a predetermined method based on the matching rate for the first motion data and the second motion data including each section, and a final grade is calculated based on the grade calculated for each section after the replaying of the motion video (e.g., “the total value (total score) of each determination result of the detection/determination process performed in the steps S14 and S22 is calculated and displayed as the final game result” in par. 321 of Nishimoto).
Regarding claim 16, the combination of Nishimoto, DDRU, and Sarrafzadeh teaches or suggests wherein a result obtained by dividing the grade and the final grade for each section is provided to the user (e.g., “the total value (total score) of each determination result of the detection/determination process performed in the steps S14 and S22 is calculated and displayed as the final game result” in par. 321 of Nishimoto). 
Regarding claim 17, the combination of Nishimoto, DDRU, and Sarrafzadeh teaches or suggests wherein an athletic ability of the user is measured based on the grade for each section and the sound source of a difficulty level suitable for the athletic ability is recommended (e.g., “The moving start timing and the determination moving duration for determination may be set for a beginner player, an intermediate player, and a skilled player corresponding to the level of the user” in par. 86 of Nishimoto and unlocking of new songs by earning money in initial songs taught by DDRU).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715